DETAILED ACTION
1.	Claims 1-7 are all the claims for this application.
2.	Claims 1-7 are the claims under examination.

Information Disclosure Statement
3.	The IDS’ 7/21/2020 and 7/21/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
4.	The drawings received on 8/2/2019 are accepted.

Objections
Specification
5.	The disclosure is objected to because of the following informalities:  
a) The use of the trademark term, e.g., MabSelect, FreeStyle medium, IsoGel, HiTrap, which are trade names or a marks used in commerce, have been noted in this application. Any trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required.

Claim Objections
6.	Claim 1 is objected to because of the following informalities: Claim 1 recites limitations under element b) distinguished by romanettes i) and ii) whereas the limitations under element a) of the same claim comprise no such distinctions.  For purposes of consistency, it is preferred that one format or the other is used but not both. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative 

b) Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the description of the phrase “variant Fc domain” for the first and second Fc domains under elements a) and b), respectively. It is not clear or concise what changes are meant by “variant”, how these variant Fc domains relate to each other nor how they contribute to achieving the trispecificity of the antibody. Figure 34 describes "skew variant” sets for Fc domains:

    PNG
    media_image1.png
    569
    635
    media_image1.png
    Greyscale


Thus, and absent a showing to the contrary, the Fc variants in the Figure could refer to the variant Fc domains of the claims. And the scope can also include the exclusion of Fc constant domain regions, e.g., CH1, CH2 and/or CH3. See the specification at [0240] 

    PNG
    media_image2.png
    109
    1247
    media_image2.png
    Greyscale

The ordinary artisan cannot ascertain the meets and the bounds for the meaning of a “variant Fc domain.”

c) Claims 1-7 are indefinite because the generic configuration is required to bind at least three different epitopes/antigens in order to make the construct “trispecific” where the binding is not indicated in Claim 1 as being specific, nonspecific and/or cross-reactive. The specification provides a discussion of “specific” binding at [00170-00172] but the claimed antibody constructs are required to be trispecific by way of the preamble without so much as of a description of the specificity of the binding elements (i.e., the Fab and two scfvs).

	d) Claims 1-7 are indefinite for the meaning of a monomer and whether this is a fusion protein or the recited elements being connected by peptide linkers. All of the figure legends for Figures 1-4 in the discussion of trispecific formations comprising monomers, indicate “As for all the formats of FIGS. 1 and 2, these formats can optionally use direct linkages or linkers (either uncharged or charged scFvs, preserving "strandedness").” It is not clear if a direct linkage is the absence of any linker to effect of meaning a fusion or some kind of linkage aspect mediates the connectivity of the elements.

e) Claims 1-7 are indefinite for reciting “wherein one of the first and second monomers further comprises a second scFv domain.” There is no reference in the first monomer comprising a first scfv domain (element a)) therefore it is incongruous that the first monomer comprise a second scfv. Whereas the second monomer comprises a first scfv, it is congruous that it comprise a second scfv. 
	In addition, Claim 2 is lacking in antecedent basis where there is no description in element a) for a first scfv in order for there to be a second scfv.
f) Claim 4 recites the limitation "the third monomer of Claim 1" in element c).  There is insufficient antecedent basis for this limitation in the claim, because no mention of a third monomer is in Claim 1 from which Claim 4 depends. The rejection applies to Claims 5-7 in depending from rejected Claim 4.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims under the BRI standard are interpreted as a genus of trispecific antibodies comprising a common light chain in element c) of generic Claim 1. 
	The specification teaches a “common light chain” in [0089] for Fig 3A

    PNG
    media_image3.png
    739
    829
    media_image3.png
    Greyscale

The only structure described in the specification comprising a common light chain is 
	
    PNG
    media_image4.png
    454
    559
    media_image4.png
    Greyscale
, and yet the structure does not encompass the instant claimed trispecific antibody, which replaces a second Fab arm with a scfv, and where only one of the first and second monomers comprises a second scfv. 
Nowhere in the application is there an example of a common light chain defined by its sequence and applied to making and use of the generic construct of the instant claimed invention. Applicants have not met the structure/function correlation for just any light chain as one being common to the trispecific antibody. MPEP 2163.
Unpredictability of Selecting Light Chains
US20150203591 (USAN 14/417,863) explains the complexity in selecting just any common light chains as follows:
[000134] alludes to the possible difficulty (or difficulties) in selecting a light chain, or that one that interferes with binding of one or both of the heavy chains with its antigen, or fails to associate satisfactorily with one or both of the heavy chains:


    PNG
    media_image5.png
    266
    659
    media_image5.png
    Greyscale


[000135] alludes to the fact that there exists a form of light chain considered to be universal and that it contains no more than four (4) somatic hypermutations so long as it allows binding and/or activation with respect to both epitopes in its association with the heavy chains:

    PNG
    media_image6.png
    312
    657
    media_image6.png
    Greyscale


Finally, [000132-000133] allude to the importance of the selection means for the light chain portion by "surveying usage statistics" to identify the most frequent light chains employed in human antibodies:

    PNG
    media_image7.png
    323
    665
    media_image7.png
    Greyscale

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

Priority
9.	The benefit of priority to the effective filing date of 12/22/2014 for Provisional US Application Nos. 62/095,635, 62/095,610 and 62/095,625 is acknowledged. The trispecific formats with different terminal attachments finds support in these documents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by 9650446, 9701759, 9605084, 10287364, 10487155, 10131710, 10738132, 10858417, 10738133, 10858417, 11053316, 10968276, 17/33,9774 (yet to publish), US 20200048370, US 20210171608, and US 20210163627 (with earliest effective priority to 1/14/2013).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The claims are drawn to trispecific antibodies that include a) a first monomer, b) a second monomer, and c) a light chain. The first monomer includes a first variant Fc domain and a variable heavy domain, the second monomer includes a second variant Fc domain and a first scFv domain and the light chain includes a variable light domain. The variable heavy domain and the variable light domain form an antigen binding domain. The trispecific antibody further includes a second scFv domain on either the first or second monomers. The claims are drawn to nucleic acids encoding the trispecific antibodies, vectors, transfected host cells and methods of expressing the antibodies from the host cell.
The patents and applications each teach examples of structures encompassing what is described in the instant claims, e.g.,

    PNG
    media_image8.png
    406
    426
    media_image8.png
    Greyscale
showing variant Fc domains being attached in one instance to one Fc domain or to the other Fc domain at the C-terminal with a scfv, which is separate and distinct from the scfv N-terminal, and further having a Fab attached to one Fc domain of one monomer.
The patents and applications teach nucleic acids for engineering the trispecific constructs and the methods for expressing those nucleic acids (see abstracts).

11.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by 9850320, 9856327, 10259887, 10526417, 10889653, 10913803, 11225528, 11111315, US 20210102003, US 20200199251, 17/504,452 (yet to publish) and 17/542,342 (yet to publish) (with earliest effective priority to 11/26/2014 for at least 62/251,005).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The claims are drawn to trispecific antibodies that include a) a first monomer, b) a second monomer, and c) a light chain. The first monomer includes a first variant Fc domain and a variable heavy domain, the second monomer includes a second variant Fc domain and a first scFv domain and the light chain includes a variable light domain. The variable heavy domain and the variable light domain form an antigen binding domain. The trispecific antibody further includes a second scFv domain on either the first or second monomers. The claims are drawn to nucleic acids encoding the trispecific antibodies, vectors, transfected host cells and methods of expressing the antibodies from the host cell.
The patents and applications each teach examples of structures encompassing what is described in the instant claims, e.g.,

    PNG
    media_image9.png
    379
    347
    media_image9.png
    Greyscale
showing variant Fc domains being attached in one instance to one Fc domain or to the other Fc domain at the C-terminal with a scfv, which is separate and distinct from the scfv N-terminal, and further having a Fab attached to one Fc domain of one monomer.
The patents and applications teach nucleic acids for engineering the trispecific constructs and the methods for expressing those nucleic acids (see abstracts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moretti (2013 (PTO 892 Form)) in view of Shahied (2004 (PTO 892 form)).
The claims are drawn to trispecific antibodies that include a) a first monomer, b) a second monomer, and c) a light chain. The first monomer includes a first variant Fc domain and a variable heavy domain, the second monomer includes a second variant Fc domain and a first scFv domain and the light chain includes a variable light domain. The variable heavy domain and the variable light domain form an antigen binding domain. The trispecific antibody further includes a second scFv domain on either the first or second monomers. The claims are drawn to nucleic acids encoding the trispecific antibodies, vectors, transfected host cells and methods of expressing the antibodies from the host cell.
The claims trispecific antibody is prima facie obvious over Moretti in view of Shahied.
Moretti teaches an antibody construct comprising the “BEAT®” structure in Figure 1 comprising three chains: a heavy chain (Hc), a light chain (Lc) and a Fc-scFv (see Figure 1 A). 
    PNG
    media_image10.png
    227
    140
    media_image10.png
    Greyscale
 
The molecule has a fully functional Fc and engages two biological targets by a Fab arm on one side and by a scFv on the other. Heterodimerization is achieved by a proprietary CH3 interface, mimicking the natural association of the T-cell surface receptors a and b between the two CH3 domains of IgG. 
Moretti teaches that light chain mispairing is avoided by the replacement of one Fab arm of the bispecific IgG by a scFv. While correct pairing of heterologous heavy and light chains (Hc and Lc) can be achieved by engineering native IgG scaffolds, crucial properties such as thermostability, effector function and low immunogenicity should be maintained. Morrretti does not teach or suggest addition of a scfv anywhere on the Fc heterodimer.
Shahied teaches that increased valence effects the affinity of antibodies (for tumor antigen) to improve function. Shahied teaches using a minibody format to increase the span of the construct to more approximate a full length binding site of an IgG. 
    PNG
    media_image11.png
    327
    306
    media_image11.png
    Greyscale
where the construct comprises two monomers each comprising a variant Fc domain where one of the monomers is attached by a scfv at its C-terminus and another scfv attached is attached to the other monomer at its N terminus. Shahied teaches art recognized trispecific recombinant antibodies containing a variety of dimerization motifs.
	Where the meaning of a variant Fc is unclear and can encompass either the Fc region of Moretti or Shahied, the ordinary artisn would have found the motivation in both references.
	Where one arm on the heavy chain (monomer) comprises a Fab and both references appreciate the abbrievated forms of antibodies from a full length IgG to improve functional properties by changing valency, both reference provide the motivation
Where amongst from what can be a trispecific or multivalent construct and to avoid the mispairing of light chains for different antigen binding domains, there is sufficient motivation to provide more precision for antibody-targeted functions by way antibody structures targeting multiple antigens with less possibility of light chain mispairing, both references provide the motivation.
Where a basic IgG structure is appreciated by both references as being useful in some cases, the references provide the solution in overcoming the disadvantages or caveats of a full length antibody.  Where in combining the structures of Moretti and Shahied, the ordinary artisan could obtain an improved trispecific antibody that retains the general features of an IgG antibody, but is engineered to reduce light chain mispairing whilst increasing the valency and specificity for targeting multiple different antigens, wherein thermostability, effector function and low immunogenicity should be maintained.
Where bispecifics generated from antibody fragments suffer biophysical and pharmacokinetic hurdles, a drawback of those built with full length antibody -like formats is that they engage co-target antigens multivalently in the absence of the primary target antigen, leading to nonspecific activation and potentially toxicity. The ordinary artisan could solves these problems by combining the attributes for each of the antibodies in Mretti and Shahied  to create trispecific antibodies comprising some features of a conventional IgG.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11225528. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are drawn to generic structures comprising: 
a heterodimeric antibody comprising: a) a first monomer comprising: i) a first heavy chain comprising: 1) a first variable heavy domain; 2) a first constant heavy chain comprising a first variant Fc domain; 3) a scFv comprising a scFv variable light domain, an scFv linker and a scFv variable heavy domain; wherein said scFv is covalently attached to the C-terminus of said Fc domain using a domain linker; b) a second monomer comprising a second heavy chain comprising a second variable heavy domain and a second constant heavy chain comprising a second variant Fc domain; and c) a common light chain comprising a variable light domain and a constant light domain.
14.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11225521. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are drawn to generic structures comprising: 
a heterodimeric antibody comprising: a) a first monomer comprising: i) a first heavy chain comprising: 1) a first variable heavy domain; 2) a first constant heavy chain comprising a first variant Fc domain; 3) a scFv comprising a scFv variable light domain, an scFv linker and a scFv variable heavy domain; wherein said scFv is covalently attached to the C-terminus of said Fc domain using a domain linker; b) a second monomer comprising a second heavy chain comprising a second variable heavy domain and a second constant heavy chain comprising a second variant Fc domain; and c) a common light chain comprising a variable light domain and a constant light domain.

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643